Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee  (202000119297), in view of Linfang (“Ligand-regulated ORR activity of Au nanoparticles in alkaline medium: the importance of surface coverage of ligands”)


    PNG
    media_image1.png
    533
    462
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches an method of manufacturing a light emitting element, the method 5comprising: forming a first electrode; forming a hole transport region on the first electrode; forming an emission layer on the hole transport region; forming an electron transport region on the emission layer; and 10forming a second electrode on the electron transport region (par. 10 teaches the methods steps and please see fig. 4 above which shows these layers in sequence),
 wherein the forming of the emission layer comprises: providing a quantum dot composition, comprising a quantum dot and a ligand bonded to a surface of the quantum dot, to form a preliminary emission layer (par. 64 and fig. 4 teach ligands on a QD and dispersed in solution; par. 10 teaches the method of depositing this layer); and 
15increasing a layer density of the preliminary emission layer (par. 10 teaches removing the ligands from the QD surfaces in order to increase emitting efficient of the QDs). 
While Lee teaches removing the ligands, which inherently increases the layers QD/(QD+ligand) density, Lee fails to teach 15increasing a layer density of the preliminary emission layer by about 5% or greater.  
Linfang teaches removing ligands from NPs, using thermal annealing (Table 1) or potential cycling, in order to tune the NP activity, which allow for the fabricator to modify the OLED to desired specifications.  Lingfang teaches that the percentage of ligand removed from the NP surface can be calculated using equation (4) (from this the percent density in a layer can be calculated using the equation in conjunction with the approximate amount of NPs in the layer).  An example in Table 1 is a situation wherein 100% of the ligands are removed from the NPs surface.  
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Lee/Linfang teaches an method of claim 1, wherein in the increasing of the layer density of the preliminary emission layer, a part or all of the ligand bonded to the surface of the 20quantum dot is removed (LinFang, Table 1, teaches that 100% of the ligands can be removed from the NPs surface).  
Regarding claim 3, Lee/Linfang teaches an method of claim 1, wherein in the increasing of the layer density of the preliminary emission layer, the layer density of the preliminary emission layer increases by about 10% or greater (see LinFang and rejection of claims 1 and 2).  
Regarding claim 4, Lee/Linfang teaches an method of claim 1, wherein the ligand is a monodentate ligand or a bidentate ligand (please see experimental section of Linfang which teaches the types of ligands, such as PPh3).  
Regarding claim 5, Lee/Linfang teaches an method of claim 1, further comprising: -45-preparing the quantum dot composition by dispersing the quantum dot and the ligand bonded to the surface of the quantum dot in an organic solvent, before the forming of the preliminary emission layer (Lee teaches dissolving the QD/ligand in solvent and then removing the ligand once the layer is deposited).  
Regarding claim 6, Lee/Linfang teaches an method of claim 1, wherein the quantum dot is a semiconductor nanocrystal comprising a core and a shell surrounding the core (Lee, par. 62).  
Regarding claim 7, Lee/Linfang teaches an method of claim 1, wherein the increasing the layer density of the 10preliminary emission layer by about 5% or greater is performed by providing heat or light to the preliminary emission layer.
Regarding claim 20, Lee/Linfang teaches an method of claim 1, further comprising: cleaning residues (Lee teaches removing the solvent and the solvent can be considered residue).



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15, which all depend on claim 8, are also objected to.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19, which all depend on claim 17, are also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894